 96DECISIONSOF NATIONAL LABOR RELATIONS BOARD3.All of Respondent's hourly rated employees at its Westbury, New York, plantin the wiring department, machine shop, preprocessing, processing, quality control,porters, and shipping clerks, but excluding office clerical employees, professionalemployees, salesmen, guards, and all supervisors as defined in Section 2(11) of the'Act, constitute a unit appropriate for the purposes of collective bargaining withinthe meaning of Section9(b) of the Act.4.The Union was on August 6, 1959, and at all times thereafter has been, theexclusive representative of all employees in the above-described appropriate unit forthe purposes of collective bargaining within the meaning of Section 9(a) of the Act.5.At all times after August 6, 1959, by refusing to bargaing collectively with theUnion as the exclusive representative of its employees in the above-described appro-priate unit, Respondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6.By interfering in the formation of the August 14 employees' committee and thestanding committee, and by contributing assistance and support to the August 14employees'committee and the standing committee Respondent has engaged in andisengaging in unfair labor practices within the meaning of Section 8(a)(2) ofthe Act.7.By interfering with, restraining, and coercing employees in the exercise of therights guaranteed in Section7 of the Act,Respondent has engaged in and is engagingin unfair labor practices within the meaning of Section 8(a)'(1) of the Act.8.Theaforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]Atlas Shower Door Co., Distribudor Inc. d/b/a Basco-Sacramento,Sacramento Shower Door Co., Golden State Shower Door Co.,Fresno Shower Door Co.,and Associated Shower Door iandWarehousemen's Union,Local 17, I.L.W.U.,Independent, Peti-tioner.Case No. 2O-RC-4364. April 11, 1961DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Joseph L. Meagher, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Leedom, and Fanning].Upon the entire record in this case, the Boards finds :1.The Employer is engaged in commerce within the meaning ofthe Act .21The nameof the Employerhas been amended in accordwith the evidence.While theabove companies are variously designatedin the record,their names appearabove inaccord withthe documentary evidence.2 On the basis of our unit finding herein, wefind that thecompanies named above, whohave beensignatory parties to separatebut identical multiemployer contracts, constitutea single employerfor jurisdictionalpurposes.While all thesecompanies are engaged inprocessing and/or manufacturingoperations,some are alsoengaged inwholesaling orretailing.The combinedinflowof themembers, as a group, exceeds$50,000 a year, andtheir combinedgross volume of business,as a group,exceeds $500,000 a year.Underthese circumstances,we find that the Employeris engaged in commerceand that it willeffectuatethe policies of the Actto assertjurisdictionherein.See KristGradia, et at.,121 NLRB 601, 602.131 NLRB No. 2. ATLAS SHOWER DOOR CO., ETC.972.The labor organizations involved claim to represent certain em-ployees of the Employer.33.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of theAct44.In its petition, as amended at the hearing, the Petitioner re-quested a multiemployer unit of inside shop production employees,covering three of the above-named companies, or, in the alternative,similarly composed separate units of each of these three companies.While there was no dispute as to the composition of the unit, theEmployer and the Intervenor contended that, on the basis of the bar-gaining history, the only appropriate unit was a multiemployer unitcovering all six of the companies named above. Subsequent to theclose of the hearing, the Petitioner filed a statement of amended posi-tion requesting, alternatively, the six-company multiemployer uniturged by the Employer and the Intervenor.All six companies named above are engaged in the manufacture ofshower doors and allied products in the northern California area.While there has been a multiemployer history of bargaining for thecategories of employees sought herein for several years, the three com-panies originally requested by the Petitioner were never combined in athree-company unit.Five of the above companies, however, have bar-gained jointly with the Intervenor and executed contracts with it sinceat least 1957.The sixth company, which began operations in the areain 1958, signed the most recent contract subsequent to the conclusionof negotiations therefor.53 Sheet Metal Production Workers,Local355, AFL-CIO, hereinafter referred to as theIntervenor,and Glaziers and GlassworkersLocal Union No. 767intervened on the basisof contractshowings.The latter union,subsequent to the closeof thehearing, withdrewits intervention.I TheIntervenor contendsthatthe petition was untimely filed during the insulatedperiod ofitsmost recentcontract,executed by each of the six companies named above.This contract conditioned employment on union membership"on or beforethe thirtieth(30th)day following the beginning of . . . employment or the effective date of thisagreement,whichever is the later."The Board,however,indicated inKeystone Coat,Apron &Towel Supply Company,etc.,121NLRB 880, 885, that it would expectpartiesto union-security agreements to adhereto the statutory provision and that arequirementof union membership"on the thirtieth day [orsuch longer period as the parties mayspecify]"constituted the "maximum permissible" union securitywithin themeaning of theAct.Wefind, as contendedby the Petitioner, that the Intervenor's contractherein didnot adhere to the statutoryprovision,but exceeded the bounds of permissible unionsecurity and, consequently,was not a bar.Accordingly, the fact that the petition wasfiled duringwhat would otherwisehave been the "insulated period" doesnot require itsdismissalhere.National Brassiere ProductsCorp.,122 NLRB 965.The Intervenor also questioned the sufficiencyof the Petitioner's interest showing ifa six-member multiemployer unit were found appropriate.The sufficiencyof a Petitioner'sshowing of interest,however,isan administrative matter not subject to litigation.0.D. Jennings&Company,68NLRB516.Moreover,we are administratively satisfiedthat the Petitioner's showing of interest for the unit herein found appropriate is adequate.5 These 6 companiesweremembers of an informal association,which wasformallyincorporatedin 1960, and currentlyhas 15members.There has been no bargaining, how-ever, by this 15-member group for the employees sought herein599198-62-vol. 131-8 98DECISIONSOF NATIONALLABOR RELATIONS BOARDOn the basis of the foregoing, we find that the six-company multi-employer unit urged by the Employer, the Intervenor, and the Peti-tioner in its statement of amended position is appropriate and,therefore, that the Petitioner's original alternative requests for athree-company unit or three separate units are inappropriate.Accordingly, we find that the following employees constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act :All inside shop production employees,s including delivery truck-drivers,' at the California plants of Atlas Shower Door Co. in Sacra-mento, Distribudor Inc. d/b/a Basco-Sacramento in Sacramento, Sac-ramento Shower Door Co. in Sacramento, Golden State Shower DoorCo. in Oakland, Fresno Shower Door Co. in Fresno, and AssociatedShower Door in San Carlos, excluding outside installers, office clericalemployees, salesmen, shop managers, and supervisors as defined inthe Act.[Text of Direction of Election omitted from publication.]MEMBER FANNING, dissenting :I disagree with the majority finding that the union-security provi-sion exceeded the bounds of permissible union security. In accord-ance with my position inChun King Sales, Inc.,126 NLRB 851, foot-note 6, I would find the union-security clause herein lawful and thecontract a bar.Accordingly, I would dismiss the petition.6We are administratively advised that none of the six companies herein involved hasinsidemaintenance employees.In such circumstances we approve the instant unit of"inside shop production employees."7The record is silent as to truckdrivers except with regard to one company whichutilizes common carriers and occasionally has production employees drive trucks.Shumate,IncorporatedandAmalgamated Lithographers ofAmerica,Local 23, Petitioner.Case No. 25-PC-1941. April 12,1961DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act a hearing was held before Henry J. Winters, hearingofficer.The hearing officer's rulings made at the hearing, are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 ('b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Leedom, and Fanning].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.131 NLRB No. 15.